Citation Nr: 1805928	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for liver cancer.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for mental disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1972 and from October 1972 to December 1974, including service in the Republic of Vietnam from May 1971 to January 1972.  

The Veteran died in March 2012 and the appellant is the Veteran's surviving spouse and has been substituted as the claimant in this appeal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant initially requested a hearing in connection with her appeal.  However, in a written statement received by VA in August 2015, the appellant withdrew her request for a hearing.  See 38 C.F.R. § 20.704(e) (2017).  The Board previously remanded these matters for additional development in January 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received medical care through the VA medical system.  See, e.g., December 2011 private treatment records indicating Veteran reported a recent colonoscopy at the VA.  However, the only VA medical records associated with the claims file are from 1985.  On remand, all missing VA treatment notes should be obtained and associated with the claims file.  

The AOJ should also contact the appellant and request that she identify any private treatment records pertaining to the issues on appeal that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the appellant to identify any medical treatment records regarding the claims being remanded that have not already been obtained.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any identified medical records.  Please specifically request that the appellant identify any private psychiatric treatment or any treatment for erectile dysfunction prior to the Veteran's September 2011 penis fracture (if extant).  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's in-service and post-service liver, prostate, psychiatric problems.  The appellant should be provided an appropriate amount of time to submit this lay evidence. 

4.  Obtain medical opinions regarding the claims for service connection for liver cancer, prostate cancer, and a mental disorder, to include PTSD.  The claims folder must be made available for review.  The examiner must respond to the following:  

    (a)  Is it at least as likely as not that the claimed liver cancer was caused or otherwise related to active service, to include exposure to herbicides?  

    (b)  Is it at least as likely as not that the claimed prostate cancer was caused or otherwise related to active service, to include exposure to herbicides?  

    (c)  Is it at least as likely as not that the claimed mental disorder, to include PTSD, was caused or otherwise related to active service?  

Full rationale must be provided for the opinions expressed.  If an opinion cannot be expressed without resort to speculation, the provider must state the reasons why resort to speculation would be necessary.

5.  Then readjudicate the appeal considering all of the evidence of record.  If any benefit sought remains denied, furnish the appellant with a supplemental statement of the case.  Following time for a response, the appeal should be returned to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

